NO. 12-09-00237-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

MICHAEL A. KENNEDY,                                        §    APPEAL FROM THE 87TH
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT OF

WILLIAM M. HOUSE, JR., MARK CARGILL
AND JOHN DOE, NAMED UNKNOWN        § ANDERSON COUNTY, TEXAS
ATTORNEY,
APPELLEES
                         MEMORANDUM OPINION
                              PER CURIAM
         On July 31, 2009, Appellant, Michael Kennedy, filed a notice of appeal. On that same date,
this court notified Kennedy, pursuant to Texas Rules of Appellate Procedure 37.2 and 42.3, that the
information received in this appeal does not contain a final judgment or other appealable order.
Kennedy was further informed that the appeal would be dismissed if the information received in the
appeal was not amended on or before August 10, 2009 to show the jurisdiction of this court. The
deadline for amendment has passed, and Kennedy has neither responded to the July 31, 2009 notice
or otherwise shown the jurisdiction of this court. Accordingly, the appeal is dismissed for want of
jurisdiction. See TEX . R. APP. P. 37.1, 42.3.
Opinion delivered August 19, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.



                                                    (PUBLISH)